Citation Nr: 1750201	
Decision Date: 11/06/17    Archive Date: 11/17/17

DOCKET NO.  09-09 052	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to an increased rating in excess of 20 percent for diabetes mellitus type II, prior to April 13, 2016, and in excess of 40 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the right upper extremity.

3.  Entitlement to an initial rating in excess of 10 percent for peripheral neuropathy of the left upper extremity.

4.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the right lower extremity, to include peripheral vascular disease, prior to January 6, 2015 and in excess of 40 percent thereafter.

5.  Entitlement to an initial rating in excess of 20 percent for peripheral neuropathy of the left lower extremity, to include peripheral vascular disease, prior to January 6, 2015 and in excess of 40 percent thereafter.

6.  Entitlement to service connection for a bilateral hearing loss disability. 

7.  Entitlement to a total disability rating based upon individual unemployability (TDIU) prior to February 2, 2010.

(The issues of whether clear and unmistakable error (CUE) was present in an October 2015 Board of Veterans' Appeals decision granting an earlier effective date of September 19, 2008 for peripheral neuropathy of the bilateral upper and lower extremities are discussed in a separate action issued concurrently by the Board.)


REPRESENTATION

Veteran represented by:	James G. Fausone, Attorney


ATTORNEY FOR THE BOARD

L. Silverblatt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1966 to January 1969.

These matters initially came before the Board of Veterans' Appeals (Board) on appeal from rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan. 

These claims were previously before the Board in October 2015, at which time they were remanded for additional development.  A claim of service connection for tinnitus was also remanded in October 2015; however, an April 2016 rating decision granted that claim.  Therefore, it is no longer on appeal before the Board.

The April 2016 rating decision also granted an increased rating of 40 percent for diabetes mellitus type II, effective April 13, 2016, and increased separate 40 percent ratings for bilateral lower peripheral neuropathies, effective January 6, 2015.  Since these increases do not constitute a full grant of the benefits sought, the increased ratings issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993). 

The issues of entitlement to service connection for a bilateral hearing loss disability and a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to April 13, 2016, the record does not show that the Veteran had regulation of his activities due to his diabetes. 

2.  From April 13, 2016, the Veteran's management of his diabetes included insulin, a restricted diet, and regulation of activities, but the evidence does not show that the Veteran had episodes of ketoacidosis or hypoglycemia requiring at least three hospitalizations per year or twice a month visits to his diabetic care provider.  

3.  Prior to April 13, 2016, the Veteran had peripheral neuropathy of the right upper extremity that manifested as mild incomplete paralysis of the median nerve.  

4.  From April 13, 2016, the Veteran has peripheral neuropathy of the right upper extremity that more nearly approximates moderate incomplete paralysis of the radial, median, and ulnar nerves with the median nerve findings resulting in the best rating.  

5.  Prior to April 13, 2016, the Veteran had peripheral neuropathy of the left upper extremity that manifested as mild incomplete paralysis of the median nerve.  

6.  From April 13, 2016, the Veteran has peripheral neuropathy of the left upper extremity that more nearly approximates moderate incomplete paralysis of the radial, median, and ulnar nerves, with median nerve findings resulting in the best rating.

7.  Prior to January 6, 2015, the Veteran had peripheral neuropathy of the left lower extremity that manifested as moderate incomplete paralysis of the femoral nerve.  

8.  From January 6, 2015, the Veteran has peripheral neuropathy of the left lower extremity that manifests as moderately severe incomplete paralysis of the sciatic nerve.

9.  Prior to January 6, 2015, the Veteran had peripheral neuropathy of the right lower extremity that manifested as moderate incomplete paralysis of the femoral nerve.  

10.  From January 6, 2015, the Veteran has peripheral neuropathy of the right lower extremity that more nearly approximates moderately severe incomplete paralysis of the sciatic nerve.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating in excess of 20 percent prior to April 13, 2016 for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 (2017).

2.  The criteria for an increased rating in excess of 40 percent from April 13, 2016 for diabetes mellitus type II are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 7913 (2017).

3.  The criteria for an increased rating in excess of 10 percent prior to April 13, 2016 for peripheral neuropathy of the right upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 8515 (2017).

4.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 30 percent, but no more, from April 13, 2016 for peripheral neuropathy of the right upper extremity are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.119, Diagnostic Code, 8515 (2017).

5.  The criteria for an increased rating in excess of 10 percent prior to April 13, 2016 for peripheral neuropathy of the left upper extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 8515 (2017).

6.  With resolution of reasonable doubt in the Veteran's favor, the criteria for a rating of 20 percent, but no more, from April 13, 2016 for peripheral neuropathy of the left upper extremity are met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.14, 4.119, Diagnostic Code 8515 (2017).

7.  The criteria for an increased rating in excess of 20 percent prior to January 6, 2015 for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 8526 (2017).

8.  The criteria for an increased rating in excess of 40 percent from January 6, 2015 for peripheral neuropathy of the right lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 8520 (2017).

9.  The criteria for an increased rating in excess of 20 percent prior to January 6, 2015 for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 8526 (2017).

10.  The criteria for an increased rating in excess of 40 percent from January 6, 2015 for peripheral neuropathy of the left lower extremity are not met.  38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 3.102, 4.7, 4.119, Diagnostic Code 8520 (2017).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  The Duties to Notify and Assist

The Veterans Claims Assistance Act (VCAA), codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and assist a claimant in developing the information and evidence necessary to substantiate a claim.  

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.326(a) (2017).

VA's duty to notify was satisfied by letters sent to the Veteran that fully addressed all notice elements.  Neither the Veteran, nor his representative, has alleged prejudice with regard to notice.  The Federal Court of Appeals has held that "absent extraordinary circumstances...it is appropriate for the Board and the Veterans Court to address only those procedural arguments specifically raised by the veteran...."  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).  In light of the foregoing, nothing more is required. 

VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has obtained the service treatment records, VA outpatient treatment records, and private treatment records.

Pursuant to the October 2015 Board remand, the RO has also sought outstanding treatment records and vocational rehabilitation records.  The treatment records were obtained and associated with the claims file; however, the RO was notified that the vocational rehabilitation records were no longer available.  The Veteran was also afforded VA examinations.  The Board finds that there is substantial compliance with the remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

Additionally, the Veteran was afforded VA examinations in March 2010, June 2014, and April 2016 that are determined to be adequate for adjudication purposes, as they include a review of the claims file, an examination of the Veteran, and findings in accordance with the rating criteria. 

As the Veteran has not identified any additional evidence pertinent to the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.

II.  The Merits of the Increased Rating Claims

The determination of whether an increased disability rating is warranted is based on review of the entire evidence of record and the application of all pertinent regulations.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where a Veteran appeals the denial of a claim for an increased disability rating for a disability for which service connection was in effect before he filed the claim for increase, the present level of disability is the primary concern, and past medical reports should not be given precedence over current medical findings.  Francisco v. Brown, 7 Vet. App. 55, 57-58 (1994).  Where VA's adjudication of a claim for an increased rating is lengthy and factual findings show distinct time periods where the service-connected disability exhibits symptoms which would warrant different ratings, different or "staged" ratings may be assigned for such different periods of time.  Hart v. Mansfield, 21 Vet. App. 505, 509-510 (2007).
When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.  The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath, supra.

The standard of proof to be applied in decisions on claims for Veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A Veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See 38 C.F.R. § 3.102.  When a Veteran seeks benefits and the evidence is in relative equipoise, the Veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996). 

Factual Background

Turning to the evidence of record, the Veteran was afforded a VA examination for arties, veins, and miscellaneous.  The Veteran reported large veins on his legs and that his feet hurt at times.  The VA examiner noted there was no edema, pain, or ulceration present and no other symptoms after prolonged walking or standing.  Further, the examiner indicated that there was no evidence of varicose veins in the right or left leg and the bilateral lower extremities were non-tender.  The examiner noted a problem of mild peripheral vascular disease that had no significant effects on occupation and did not preclude exercise or exertion. 

In a February 2010 statement, the Veteran's private physician stated that the Veteran was an insulin-dependent diabetic who had diabetic neuropathy and venous disorder that limited his ability to stand more than an hour or walk more than short distances without rest.  The Veteran presented with peripheral edema of each extremity with marked varicosities. 

The Veteran underwent a VA examination in March 2010 to assess his peripheral neuropathies.  He reported tingling, numbness, and pain in his feet and distal legs, and reduced feeling in his fingers, which he attributed to burning his fingers on many occasions.  A motor examination revealed no affected nerves in the bilateral upper and lower extremities.  All extremities had good muscle tone with a strength level of three and no functional motor impairment.  A sensory function report showed decreased response to vibration and light touch of the right upper median nerve and decreased response to light touch of the left upper median nerve.  The VA examiner noted a decreased response to vibration and absent response to light touch in the bilateral lower plantar nerves.  A reflex examination was normal.  The Veteran had no muscle atrophy, abnormal muscle tone or bulk, tremors, tics, or abnormal movements, and no joint function was affected.  His gait and balance were normal.  The examiner diagnosed moderate peripheral neuropathy of the bilateral lower extremities and mild peripheral neuropathy of the bilateral upper extremities with nerve dysfunction, neuritis, and neuralgia.  The examiner further opined that these disorders had significant effects on the Veteran's occupational activities in that they caused decreased mobility, manual dexterity, and strength; problems with lifting and carrying; and an inability to stand or walk for extended times or distance.  

October 2010 and January 2013 Annual Comprehensive Diabetic Foot Examinations both revealed present bilateral posterior tibial and bilateral dorsalis pedis pedal pulses.

A diabetic foot examination in February 2013 showed that the Veteran's bilateral posterial tibial pedal pulses were decreased and dorsalis pedis pedal pulses were absent.  The examination also revealed absent response to monofilament/light touch testing bilaterally. 

A July 2013 VA treatment record shows that the Veteran tried to follow a diabetic diet and stay active.  He followed a weight training routine three times per week for two hour sessions.  Lab results in August 2013 revealed that the Veteran's diabetes was poorly controlled and his three-month blood sugar average was around 225.  He was noted to have macroalbuminuria.  
A January 2014 diabetic foot examination showed that bilateral posterial tibial and dorsalis pedis pedal pulses were absent.  

In June 2014, the Veteran was afforded another VA examination for his upper and lower bilateral peripheral neuropathies.  The Veteran reported a shooting pain in his feet, and numbness and tingling in his hands and feet.  Specifically, the examiner noted symptoms of mild intermittent pain in the bilateral upper extremities and moderate intermittent pain in the bilateral lower extremities.  The Veteran also had mild paresthesias and/or dysesthesias in the upper and lower bilateral extremities and moderate numbness in the bilateral lower extremities.  He had no numbness in his bilateral upper extremities.  The Veteran had less than normal strength with bilateral ankle plantar flexion but had otherwise normal strength bilaterally with elbow flexion and extension, wrist flexion and extension, grip, pinch, knee flexion and extension, and ankle dorsiflexion.  Deep tendon reflexes of the bilateral biceps, triceps, brachioradialis, knees, and ankles were all normal.  Additional testing showed a decreased response to light touch/monofilament in the bilateral hands/fingers and bilateral foot/toes.  He also had decreased vibration sense in the bilateral lower extremities.  There was no muscle atrophy or trophic changes.  The examiner concluded that the Veteran had mild incomplete paralysis of the bilateral upper median nerve and moderate incomplete paralysis of the bilateral femoral nerve.  The radial, ulnar, and sciatic nerves were described as normal.  Functionally, the examiner noted that the Veteran's peripheral neuropathies precluded following the requirements of physical employment but did not impair sedentary activities.   

A January 2015 treatment record showed that the Veteran had absent bilateral posterior and dorsalis pedal pulses and absent response to monofilament testing bilaterally. 

The Veteran underwent a VA examination in April 2016 for his diabetes and peripheral neuropathies.  The examiner noted that the Veteran had diabetes mellitus type II that required insulin and regulation of activities, and was managed by a restricted diet.  The examiner further stated that the Veteran visited his diabetic care provider for episodes of ketoacidosis and hypoglycemia less than two times a month and had no episodes of ketoacidosis or hypoglycemic reactions requiring hospitalization over the prior 12 months.  The Veteran did not have progressive unintentional weight loss and loss of strength that was attributable to his diabetes.  Finally, the examiner opined that the Veteran's diabetes did not impact his ability to work.  

Regarding his peripheral neuropathies, the Veteran reported gradual numbness and intermittent sharp pains in the hands and feet.  The examiner found that the Veteran had moderate intermittent pain and numbness of the bilateral upper extremities and severe intermittent pain and numbness of the bilateral lower extremities.  The examiner also noted mild parasthesias and/or dysesthesias of the bilateral upper extremities and moderate parasthesias and/or dysesthesias of the bilateral lower extremities.  Further, the Veteran exhibited moderate numbness in his bilateral upper extremities and severe numbness in his bilateral lower extremities.  Neurologic examination revealed overall normal strength with normal deep tendon reflexes.  The Veteran had decreased response to light touch/monofilament testing in the bilateral hands/finger and bilateral foot/toes and decreased response to vibration and cold sensation in the bilateral lower extremities.  His position sense was normal in the bilateral upper and lower extremities.  No atrophy was noted.  

The examiner concluded that the Veteran had moderate incomplete paralysis of the bilateral upper radial nerves, moderate incomplete paralysis of the bilateral median nerves, and moderate incomplete paralysis of the ulnar nerves.  The Veteran also had moderately severe incomplete paralysis of the sciatic nerves.  Finally, the examiner opined that the Veteran's peripheral neuropathy impacted his ability to work in that it limited exposure of hands and feet to extreme temperature.  

Diabetes Mellitus

A September 2004 rating decision granted service connection for diabetes mellitus type II with a 20 percent disability rating, effective June 23, 2003.  In April 2008, VA received evidence showing that the Veteran was treating his diabetes with insulin.  See February 2008 VA treatment record.  Rating decisions in May 2008 and March 2009 continued the Veteran's 20 percent rating for diabetes.  In April 2016, the RO granted the Veteran an increased rating of 40 percent, effective April 13, 2016.

The Veteran is rated under Diagnostic Code 7913 for his diabetes mellitus type II.  
A 20 percent disability rating is warranted for diabetes mellitus requiring insulin and restricted diet; or, an oral hypoglycemic agent and restricted diet.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A 40 percent disability rating is warranted for diabetes mellitus requiring insulin, restricted diet, and regulation of activities.  Id. 

A 60 percent disability rating is warranted for diabetes mellitus requiring insulin, a restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.  Id.

A 100 percent disability rating is warranted for diabetes mellitus requiring more than one daily injection of insulin, restricted diet, and regulation of activities (avoidance of strenuous occupational and recreational activities) with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus progressive loss of weight and strength or complications that would be compensable if separately evaluated.  Id.

Complications of diabetes mellitus are to be evaluated separately unless they are part of the criteria used to support a 100 percent disability rating.  Noncompensable complications are considered part of the diabetic process under Diagnostic Code 7913.  38 C.F.R. § 4.119, Diagnostic Code 7913, Note (1).  

A review of the electronic claims folder reflects that prior to April 13, 2016, the Veteran's diabetes was managed with insulin injections and a restricted diet.  The medical evidence does not reflect that the Veteran was required to regulate his activities due to his diabetes during this time.  As the medical evidence fails to reflect that the regulation of activities was required to manage the Veteran's diabetes, a higher disability rating is not warranted. 

However, from April 13, 2016, the Veteran was required to restrict his activities to manage his diabetes.  Therefore, he is entitled to a 40 percent rating for the period following April 13, 2016.  In order for the Veteran to be entitled to a rating in excess of 40 percent, the evidence would need to show that the Veteran has episodes of ketoacidosis or hypoglycemic reactions requiring one to two hospitalizations per year or twice a month visits to a diabetic care provider.  A review of the evidence does not reflect such.  Indeed, there was no evidence of any episodes of either ketoacidosis or hypoglycemic episodes requiring hospitalization noted during the April 2016 VA examination.  Further VA treatment records do not show any hospitalizations related to either ketoacidosis or hypoglycemic episodes.  There is also no evidence that the Veteran suffers from any ketoacidosis or hypoglycemic episodes that require twice per month visits to a diabetic care provider.  Indeed, the VA examiner indicated that no such problems required twice per month visits to a diabetic care provider.  Without any evidence of episodes of ketoacidosis or hypoglycemic reactions requiring at least one or two hospitalizations per year or at least twice a month visits to a diabetic care provider, a rating in excess of 40 percent under Diagnostic Code 7913 is not warranted.

Based on the evidence of record, the Board finds that a disability rating for the Veteran's diabetes mellitus type II, in excess of 20 percent prior to April 13, 2016 and in excess of 40 percent thereafter, is not warranted, as the criteria for higher ratings for each period have not been met. 

Peripheral Neuropathies of the Upper Extremities

A March 2012 rating decision granted the Veteran service connection for peripheral neuropathy of the right and left upper extremities with a 10 percent disability rating each, effective February 2, 2010.

Radiculopathy affecting the radial nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8514.  In the dominant extremity, a 20 percent disability rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 20 percent disability rating is warranted for mild or moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis.  

Radiculopathy affecting the median nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8515.  In the dominant extremity, a 10 percent disability rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, a 50 percent rating is warranted for severe incomplete paralysis, and a 70 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 10 percent disability rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis. 

Radiculopathy affecting the ulnar nerve is rated under 38 C.F.R. § 4.124a, Diagnostic Code 8516.  In the dominant extremity, a 10 percent disability rating is warranted for mild incomplete paralysis, a 30 percent rating is warranted for moderate incomplete paralysis, a 40 percent rating is warranted for severe incomplete paralysis, and a 60 percent rating is warranted for complete paralysis.  In the nondominant extremity, a 10 percent disability rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, a 30 percent rating is warranted for severe incomplete paralysis, and a 50 percent rating is warranted for complete paralysis.  

The evidence shows that prior to the April 2016 VA examination, entitlement to an evaluation in excess of 10 percent is not warranted for either right or left median nerve dysfunction.  First, prior to the examination, neither extremity showed symptoms of complete paralysis of the median nerves as described in Diagnostic Codes 8515 and 8516, nor did the evidence show symptoms of incomplete paralysis that could be said to be severe or moderate.  Specifically, the Veteran had good muscle tone, no functional motor impairment, and normal pain and position sense.  The Veteran's decreased manual dexterity is reflected in the assigned ratings as the Board determines that his symptoms were mild in nature.  Mild incomplete paralysis warrants no more than a 10 percent disability rating under Diagnostic Code 8515. 

At the April 2016 VA examination, the examiner concluded that the Veteran's peripheral neuropathies were comparable to moderate incomplete paralysis of the radial, ulnar, and median nerves.  Under Diagnostic Codes 8514, 8515, and 8516, a moderate incomplete paralysis of the dominant extremity would be rated as 30 percent disabling and the minor extremity would be rated as 20 percent disabling.  A higher rating necessitates a finding of severe incomplete paralysis.  The April 2016 VA examiner specifically found the Veteran's symptoms to be moderate; he had moderate intermittent pain and numbness and mild parasthesias of each nerve group, but there was no constant pain.  A 30 percent rating is the maximum rating assignable for moderate incomplete paralysis for the major hand and a 20 percent rating is the maximum assignable rating for the minor hand of the radial, median, or ulnar nerve.  See Diagnostic Codes 8514, 8515, and 8516.  Given that the examiner found normal strength, deep tendon reflexes, position sense, vibration sensations, cold sensation, and no muscle atrophy, the Board concludes that his symptoms more closely approximate a moderate severity.  

The rating of the same disability under various diagnoses, known as pyramiding, is generally to be avoided.  See 38 C.F.R. § 4.14 (2016).  The critical element in permitting the assignment of several ratings under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disabilities.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).  Although the examiner noted separate findings of incomplete paralysis of the radian, median, and ulnar nerves, the Board finds that separate ratings are not warranted as the Veteran is presently compensated for the totality of symptoms and the single impact on his bilateral upper extremities.  To assign separate ratings would constitute impermissible pyramiding.  It is concluded that as the median nerve was the most effected earliest and seems to involve impairment of the entire hand, this is the most appropriate code under which to rate the Veteran's disabilities.  Manifestations from the other nerves essentially overlap.  Thus, the higher ratings are assigned under Code 8515 to demonstrate the Veteran's overall impairment.
 
Based on the evidence of record, the Board finds that disability ratings for the Veteran's peripheral neuropathy of the right and left upper extremities in excess of 10 percent prior to April 13, 2016 are not warranted; however, increased ratings of 30 percent for the Veteran's right upper extremity and 20 percent for his left upper extremity are granted from that date.   

Peripheral Neuropathies of the Lower Extremities

A March 2012 rating decision granted the Veteran service connection for peripheral neuropathy of the right and left lower extremities with a 20 percent disability rating each, effective February 2, 2010.  In April 2016, the RO granted the Veteran an increased rating of 40 percent for peripheral neuropathy in both the right and left lower extremities, effective January 1, 2016.

Under Diagnostic Code 8520, a 10 percent disability rating is warranted for mild incomplete paralysis of the sciatic nerve; a 20 percent rating is warranted for moderate incomplete paralysis of the sciatic nerve; a 40 percent rating is warranted for moderately severe incomplete paralysis; a 60 percent rating is warranted for severe incomplete paralysis, with marked muscular atrophy; and an 80 percent rating is warranted for complete paralysis of the sciatic nerve, where the foot dangles and drops, and there is no active movement possible of muscles below the knee, flexion of knee weakened, or very rarely, lost. 

Diagnostic Code 8526 pertains to a disability comparable to paralysis of the anterior crural nerve (femoral).  Under Diagnostic Code 8526, a 10 percent disability rating is warranted for mild incomplete paralysis, a 20 percent rating is warranted for moderate incomplete paralysis, and a 30 percent rating is warranted for severe incomplete paralysis.  A 40 percent rating is warranted for complete paralysis of the anterior crural nerve (femoral) resulting in paralysis of the quadriceps extensor muscles.

The term "incomplete paralysis," with this and other peripheral nerve injuries, indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to a varied level of the nerve lesion or to partial regeneration.  When the involvement is wholly sensory, the rating is for a mild, or at most, a moderate degree.  The ratings for the peripheral nerves are for unilateral involvement; when bilateral, the ratings combine with application of the bilateral factor.  See 38 C.F.R. § 4.124a, Note at "Diseases of the Peripheral Nerves."

Neither the Rating Schedule nor the regulations provide definitions for words such as "mild," "moderate," "moderately severe," and "severe."  Rather than applying a mechanical formula, the Board must instead evaluate all of the evidence to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6.

The Board finds that a disability rating in excess of 20 percent bilaterally is not warranted prior to January 6, 2015.  A June 2009 VA examination showed that the Veteran had mild vascular disease with occasional pain in his feet.  There were no significant effects on occupation and no preclusion of exercise or exertion.  At the March 2010 VA examination, the Veteran had absent response to light touch in his bilateral toes and decreased vibration but normal reflexes and no atrophy.  The examiner found the Veteran's lower extremity peripheral neuropathy to be moderate.  In January 2013, his pedal pulses were present and in February 2013, the Veteran exhibited decreased to absent pedal pulses.  It was not until a January 2015 examination that the Veteran exhibited a significant increase in his pathology.  Therefore, prior to January 6, 2015, his peripheral neuropathies produced no more than moderate incomplete paralysis.  

The record reveals that when examined in 2014, it was noted that the sciatic nerve was normal and the femoral nerve was affected.  There was impairment described that warranted a 20 percent rating assigned as to each side.  Following the 2015 examination, it was noted that there was more significant impairment of the sciatic nerve, warranting a 40 percent rating as to each side, noted to be moderately incomplete paralysis, but that the femoral nerve was normal.  Given these findings, the above ratings are confirmed.
From January 6, 2015, the Board finds that the Veteran's bilateral peripheral neuropathies of the lower extremities produced moderately severe incomplete paralysis, but no more.  The June 2014 VA examiner noted the Veteran's symptoms to be moderate, indicating an increase in pathology from previous findings.  The findings at that time support the higher rating assigned.  Higher ratings for severe incomplete paralysis are not warranted as there is no evidence of any muscular atrophy, much less the requisite marked muscular atrophy necessary to meet the criteria for a 60 percent rating.  

Based on the evidence of record, the Board finds that disability ratings for the Veteran's peripheral neuropathy of the right and left lower extremities, in excess of 20 percent prior to January 6, 2015 and in excess of 40 percent thereafter, are not warranted, as the criteria for higher ratings for each period have not been met. 


ORDER

An increased rating in excess of 20 percent prior to April 13, 2016 for type II diabetes mellitus, and in excess of 40 percent thereafter, is denied.

An increased rating in excess of 10 percent prior to April 13, 2016 for peripheral neuropathy of the right upper extremity is denied.

An increased rating of 30 percent, but no more, from April 13, 2016 for peripheral neuropathy of the right upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent prior to April 13, 2016 for peripheral neuropathy of the left upper extremity is denied.

An increased rating of 20 percent, but no more, from April 13, 2016 for peripheral neuropathy of the left upper extremity is granted, subject to the laws and regulations governing the payment of monetary awards.

An increased rating in excess of 20 percent prior to January 6, 2015 for peripheral neuropathy of the right lower extremity, and in excess of 40 percent thereafter, is denied.

An increased rating in excess of 20 percent prior to January 6, 2015 for peripheral neuropathy of the left lower extremity, and in excess of 40 percent thereafter, is denied.


REMAND

Remand is necessary to obtain an addendum VA opinion regarding the Veteran's claim of service connection for bilateral hearing loss.  The evidence shows that the Veteran was exposed to loud noise in service and that he presently has a hearing loss disability that meets the 38 C.F.R. § 3.385 criteria.  

The Veteran was afforded a VA examination in March 2008.  The examiner diagnosed hearing loss and opined that the Veteran's audiometric testing at military separation indicated normal hearing bilaterally and therefore, it was not as least as likely as not that the Veteran had hearing loss related to military noise exposure.

The Board remanded the claim in October 2015, directing the AOJ to obtain a new opinion.  Specifically, the Board stated that the March 2008 opinion was inadequate for rating purposes as the rationale was based solely upon evidence of normal hearing at the time of the Veteran's separation from service.  The Court has held that the lack of in-service evidence of hearing loss is not fatal to a claim for service connection.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992); see also Hensley v. Brown, 5 Vet. App. 155, 159 (1993) (holding that evidence of a current hearing loss disability and a medically sound basis for attributing such disability to service may serve as a basis for a grant of service connection for hearing loss).  Therefore, an adequate VA opinion was necessary.

Pursuant to the Board remand, the Veteran was afforded another VA examination for his hearing loss in April 2016.  The examiner diagnosed sensorineural hearing loss and opined that the Veteran's hearing loss was less likely as not due to service because his separation audiological examination revealed normal hearing bilaterally.  

The Board finds that the April 2016 VA opinion is inadequate for rating purposes and that the AOJ did not comply with the October 2015 remand directives.  Stegall v. West, 11 Vet. App. 268 (1998) (holding that a remand by the Court or the Board confers on the veteran or other claimant, as a matter of law, the right to compliance with the remand orders).  Therefore, an addendum opinion is necessary prior to the adjudication of the Veteran's hearing loss claim.  

Additionally, as the Veteran's claim of service connection for bilateral hearing loss was pending prior to February 2, 2010, the Board finds that the resolution of that claim is inextricably intertwined with his claim for a TDIU prior to February 2, 2010 and is therefore remanded pending adjudication of the hearing loss claim. 

Accordingly, the case is REMANDED for the following action:

1.  Return the file and provide electronic file access to the VA examiner who conducted the April 2016 VA examination to render an addendum opinion.  If the April 2016 VA examiner is available she may conduct a records review and respond to the questions below.  If the April 2016 examiner otherwise finds it necessary, she should conduct further examination of the Veteran to respond to the questions below.  If the examiner who drafted the April 2016 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner is asked to address whether it is at least as likely as not (50 percent or greater degree of probability) that the Veteran's hearing loss is causally related to military service, to include in-service noise exposure. 

In providing the requested opinion, the examiner should address the Veteran's in-service and post-service noise exposure, assertions from the Veteran's representative, and the lay statements by the Veteran and H.G. regarding in-service noise exposure.  In doing so, the examiner should presume a layperson is competent to report matters within his personal knowledge, including exposure to loud noise and diminished hearing.

The examiner should note that the absence of in-service evidence of a hearing disability during service is not always fatal to a service connection claim.  The examiner should not rely solely on the absence of hearing loss in service as a basis for any opinion.  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service. 

The examiner is specifically requested to comment on whether any hearing loss identified might reasonably be the type associated with acoustic trauma, or is more likely the type found due to infection, advancing age or other cause.

The examiner must provide complete rationales for all conclusions reached.  

2.  Thereafter, readjudicate the claims, including entitlement to a TDIU prior to February 2 2010.  If any benefit is not granted in full, the Veteran and his representative must be issued a supplemental statement of the case (SSOC) that informs him of the laws and regulations pertaining to his claim.  An appropriate period should be allowed for response, and then the case should be returned to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
KRISTI L. GUNN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


